DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the request for continued examination filed on 05/02/2022. Applicant has amended claims 1 and 13. Claims 13-21 remain withdrawn from further consideration. Claims 1-12 are currently pending and being examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 7,360,769 B2), in view of Huizenga (US 2016/0177761 A1), Bryk (US 2011/0268580 A1), Shah (US 2011/0081235 A1), and Garrigues (US 5,639,100), and as evidenced by Clemen (US 10,465,708 B2).
Regarding claim 1, Bennett teaches (Figures 1 and 2) an engine fan case fairing (Col. 2, l. 55: “FIG. 1 shows a nozzle guide vane segment”), the fairing comprising:
an outer band (4 – Figure 1) and an inner band (2 – Figure 1), the outer band (4) and the inner band (2) connected using a double-walled vane (6 – Figure 1) – (as evidenced by Huizenga, vanes are typically double-walled – see Figs. 6, 9, and 10 of Huizenga), the vane (6) including openings (shown by the holes on vane 6 in Fig. 1) to pass cooling air flow from the outer band (4) to an airfoil (6) of the fairing – (as evidenced by Huizenga, the interior of vanes are typically at least partially hollow defining a cooling flowpath – see p. [0046] and Fig. 4 of Huizenga); and
an end segment seal (12 – Figure 2), the seal (12) formed on an edge (8A and 8B – Figure 2) of the fairing, the seal including a curved edge with an acute inner angle, the acute inner angle formed by bringing a first edge towards a second edge (see annotated Figure 2 on next page).

    PNG
    media_image1.png
    410
    699
    media_image1.png
    Greyscale

However, Bennett does not teach that the vane is double-walled and that the openings pass cooling air flow from the outer band to an airfoil of the fairing.
Huizenga teaches (Figure 4) a vane (56) that is double-walled (as shown by Figs. 6, 9, and 10, the vane comprises a strut 70) and openings (59) to pass cooling air flow (via cooling flowpath 58 – see also p. [0047] from the outer band (60) to an airfoil (56) of the fairing (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett by constructing the vane to be double-walled and the interior of the vane to be at least partially hollow so as to define a cooling flowpath to pass cooling air flow from the outer band to an airfoil of the fairing, in order to provide cooling and a desirable operating temperature for the vane, as taught by Huizenga (p. [0046], ll. 3-6 and 9-11).
However, Bennett, in view of Huizenga, does not teach the fairing including a lattice structure, the lattice structure to limit vibration of the engine fairing.
Bryk teaches (Figure 1) a stator blade carrier (1) including a lattice structure (26), the lattice structure (26) to limit vibration of the engine fairing (desired result – see end of this section. Additionally, as evidenced by Clemen, lattice-type structures may be used to limit vibrations – see Clemen, Col 1, l. 66 – Col. 2, l. 1: “The diffuser wall is braced by its lattice-type structures such that it does not easily start to vibrate”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett, in view of Huizenga, by having the fairing include a lattice structure, in order to enable a simpler and lighter construction of the fairing and to be flexibly adapted to the temperature conditions inside the gas turbine, as taught by Bryk (p. [0027], ll. 3-6).
However, Bennett, in view of Huizenga and Bryk, and as evidenced by Clemen, does not teach that the seal is formed using an auxetic material, the acute inner angle formed by bringing a first edge of the auxetic material towards a second edge of the auxetic material.
Shah teaches (Figure 5) a seal (40) formed using an auxetic material (p. [0043], l. 14: “With the exemplary auxetic properties…”) and used in gas turbine applications (p. [0039], ll. 1-2: “Auxetic properties may have several roles in turbine engines”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett, in view of Huizenga and Bryk, and as evidenced by Clemen, by forming the seal using an auxetic material, in order to achieve a desired operational cooperation with an additional engine component or components, to facilitate particular assembly techniques, to provide various dynamic properties (p. [0039], ll. 2-9), and to cause or increase sealing engagement (p. [0049], ll. 1-3), as taught by Shah, therefore providing:
the acute inner angle formed by bringing a first edge of the auxetic material towards a second edge of the auxetic material.
However, Bennett, in view of Huizenga, Bryk, and Shah, and as evidenced by Clemen, does not teach the acute inner angle formed by bringing the first edge of the auxetic material towards the second edge of the auxetic material to form a hollow interior for weight reduction.
Garrigues teaches a seal (Figure 1) used for sealing two surfaces (see Figures 3-5), wherein an acute inner angle is formed by bringing a first edge (4a) of the seal towards a second edge (4b) of the seal to form a hollow interior (see annotated Figure 1 below) for weight reduction (desired result – see end of this section).

    PNG
    media_image2.png
    831
    643
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett, in view of Huizenga, Bryk, and Shah, and as evidenced by Clemen, by replacing the end segment seal of Bennett with a seal having a hollow interior formed by bringing a first edge of the seal towards a second edge of the seal, because it has been held that a simple substitution of one known element (in this case, the seal as shown in Figure 1 of Garrigues) for another (in this case, the end segment seal of Bennett) to obtain predictable results (in this case, to seal against fluid leakage through the gap between two surfaces) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B)
The recitations “the lattice structure to limit vibration of the engine fairing” and “a hollow interior for weight reduction” are statements of desired result and the structure of the device as taught by Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, as evidenced by Clemen, can achieve the desired result. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 2, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, except for the fairing being a single-piece fairing.
Regarding the limitation “the fairing is a single-piece fairing” – in particular, “single-piece” – it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Regarding claim 3, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, including the lattice structure (Bryk, 26) is to reduce fairing weight (Bryk, p. [0027], l. 4: “lighter construction of the stator blade carrier 1”).
Regarding claim 4, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, and Bennett further teaches (Figure 1) the fairing forms at least one of a turbine center frame, a turbine vane frame, a turbine rear frame, or a turbine mid frame (as shown in Fig. 1, the fairing forms a turbine vane frame due to the presence of vanes 6).
Regarding claim 6, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, including the seal (Bennett, 12) is formed to permit contraction in a lateral direction as a result of a compressive force acting on the seal (follows from the modification of Bennett’s seal 12 being formed using an auxetic material, which has a negative Poisson’s ratio and thereby permits contraction in a lateral direction as a result of a compressive force).
Regarding claim 7, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, and Bennett further teaches (Figure 2) the seal (12) is formed to reduce a thermal gradient at an edge of the fairing (seal 12 has an increased surface area, which helps to reduce a thermal gradient at an edge of the fairing).
The recitation “the seal is formed to reduce a thermal gradient at an edge of the fairing” is a statement of desired result. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 8, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, and Bennett further teaches (Figures 2 and 3) the seal (12) is formed using a hairpin-like structure (Bennett’s Fig. 3 shows a similar seal structure to this application’s Fig. 12D, element 1270), the hairpin-like structure to be symmetrical on both sides of the seal (Fig. 3 clearly shows seal 12 to be symmetrical).
Regarding claim 9, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, including the seal (Bennett, 12) is to be stretched due to thermally-induced material expansion to cause the seal to thicken (follows from the modification of Bennett’s seal 12 being formed using an auxetic material, which has a negative Poisson’s ratio and thereby causes the seal to thicken as it is stretched due to thermally-induced material expansion).
Regarding claim 10, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, including the fairing is cooled using at least one of a film cooling, a bore cooling (Bennett’s Fig. 1 shows an array of bores on vane 6), or an impingement cooling (as discussed by Huizenga, the bores on the vanes are used for cooling – see p. [0046] of Huizenga).
Regarding claim 11, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 10, including the impingement cooling includes impingement baffle-based cooling originating from baffles of a strut pierced with impingement cooling holes (as discussed by Huizenga, double-walled vane 56 includes a strut which comprises impingement cooling holes – see Fig. 4 of Huizenga which shows cooling holes 86 on strut 70).
Regarding claim 12, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, except for the double-walled vane being formed using additive manufacturing.
Regarding the limitation “the double-walled vane is formed using additive manufacturing” – in particular, “formed using additive manufacturing” – it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 7,360,769 B2), in view of Huizenga (US 2016/0177761 A1), Bryk (US 2011/0268580 A1), Shah (US 2011/0081235 A1), and Garrigues (US 5,639,100), and as evidenced by Clemen (US 10,465,708 B2) and Wilber (US 2016/0281524 A1).
Regarding claim 5, Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, teaches the invention as claimed and as discussed above for claim 1, including the fairing is positioned between a high pressure spool and a low pressure spool, the fairing to pass flow path air from a high pressure turbine to a low pressure turbine (intended use. As evidenced by Wilber, a similar fairing 112 comprising vanes 310a and 310b is used as a “mid-turbine frame”, which is positioned between a high pressure turbine and a low pressure turbine – see Figs. 1-3 and p. [0018] of Wilber. Therefore, the fairing of Bennett, in view of Huizenga, Bryk, and Shah, and as evidenced by Clemen, can also be used in-between a high pressure turbine and a low pressure turbine).
The limitations “is positioned between a high pressure spool and a low pressure spool” and “to pass flow path air from a high pressure turbine to a low pressure turbine” are statements of intended use and the structure of the device as taught by Bennett, in view of Huizenga, Bryk, Shah, and Garrigues, and as evidenced by Clemen, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.

Response to Arguments
Applicant’s arguments regarding the new limitations in the claims are addressed in the body of the prior-art rejections above (note the addition of Garrigues in the rejection of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741         

/ARUN GOYAL/               Primary Examiner, Art Unit 3741